IN THE SUPREME COURT OF IOWA
                              No. 12–1025

                         Filed October 19, 2012


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

DEAN A. STOWERS,

      Respondent.



      On review of the report of the Grievance Commission of the

Supreme Court of Iowa.



      Grievance commission reports respondent has committed ethical

infractions and recommends he receive a public reprimand. LICENSE

SUSPENDED.



      Charles L. Harrington and David J. Grace, Des Moines, and

Margaret E. Johnson, Sidney, for complainant.



      Brent B. Green of Duncan, Green, Brown & Langeness, P.C.,

Des Moines, for respondent.
                                    2

WATERMAN, Justice.

      The Iowa Supreme Court Attorney Disciplinary Board brought a

complaint against Dean A. Stowers, alleging he violated four rules of

professional conduct by sending threatening emails to several individuals

after the multimillion dollar settlement of a lawsuit that his wife, Jan

Reis, filed against her former employer, Care Initiatives. In Reis v. Iowa

District Court, 787 N.W.2d 61, 69–70 (Iowa 2010), we affirmed the district

court’s ruling that Stowers’s emails constituted contempt of a protective

order in that action.   A division of the Grievance Commission of the

Supreme Court of Iowa applied the doctrine of issue preclusion to

determine Stowers violated two of the four disciplinary violations charged

by the Board.    The commission recommended we publicly reprimand

Stowers. On our de novo review, we find Stowers violated all four rules

and suspend his license to practice law for ninety days.

      I. Scope of Review.

      We review attorney disciplinary proceedings de novo.           Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Dunahoo, 799 N.W.2d 524, 528

(Iowa 2011). We give the commission’s findings respectful consideration,

but are not bound by them. Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Schmidt, 796 N.W.2d 33, 36 (Iowa 2011). “The [B]oard must establish

attorney misconduct by a convincing preponderance of the evidence.”

Dunahoo, 799 N.W.2d at 528.       When the Board establishes attorney

misconduct, we can impose a more or less severe sanction than that

recommended by the commission. Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Wagner, 768 N.W.2d 279, 282 (Iowa 2009).
                                     3

      II. Prior Proceedings and Factual Background.

      The commission conducted a two-day evidentiary hearing on

January 24 and 25, 2012.         The facts are consistent with the facts

detailed in our Reis opinion. See Reis, 787 N.W.2d at 64–65.

      Stowers’s now former wife, Reis, had worked for Care Initiatives, a

nonprofit entity in West Des Moines, for just over ten years. She attained

the position of Chief Operating Officer (COO) and became a member of its

board of directors.    On August 24, 2005, she made a formal internal

complaint   alleging   sexual   harassment    by   the   president   of   Care

Initiatives, H.W. She also filed a complaint on September 26 with the

Iowa Civil Rights Commission (ICRC).         Care Initiatives placed her on

administrative leave on October 5. On November 15, Reis sued H.W., a

Texas resident, in federal court for assault and battery. The next day,

Care Initiatives terminated her employment and removed her from its

board. Reis filed additional charges with the ICRC in late 2005 and early

2006 alleging sexual harassment, retaliation, and wrongful termination.

She received an administrative release from ICRC and filed an action

against Care Initiatives and H.W. in the Iowa District Court for Polk

County on April 26, 2006. Her petition alleged she was terminated in

retaliation for standing up to sexual harassment and attempting to blow

the whistle on Care Initiatives’ failure to comply with tax requirements

for nonprofit executive compensation.        She was represented in her

lawsuit by attorneys Paige Fiedler and Thomas Newkirk.

      During this litigation, counsel for Reis and Care Initiatives agreed

to a protective order entered by the court. Reis and Stowers each signed

an “Undertaking To Be Bound By Protective Order,” which allowed them

access to documents Care Initiatives deemed confidential. The protective

order provided that all documents designated as confidential shall be
                                         4

used “only for the purposes of this litigation and for no other purpose,

except as otherwise provided in this Stipulation and Protective Order.”

The protective order further stated:

      All persons who are afforded access to any documents or
      information subject to this Stipulation and Protective Order
      shall not use or disclose such documents or information for
      purposes of business or competition, or for any purpose other
      than the preparation for and the conducting of this proceeding,
      or any appellate review thereof, and then solely as
      contemplated herein, and shall keep the documents and
      information secure and confidential in accordance with the
      purposes and intent of this Stipulation and Protective Order.

(Emphasis added.)

      Care Initiatives settled with Reis in November 2007.              Care

Initiatives paid $4 million to Reis, which included her attorney fees. The

settlement agreement required Reis to return to Care Initiatives “any and

all documents in her . . . possession including copies in any form, that

pertain to Care, Reis’s employment at Care, or Reis’s lawsuit against

Care” except payroll records, her personnel file, and her medical and

mental health records.

      After the settlement, Stowers, acting on behalf of Reis, instructed

Newkirk and Fiedler to deliver their case file and all documents to Reis,

including the confidential documents subject to the protective order and

settlement agreement. They complied. In January 2008, Newkirk wrote

counsel for Care Initiatives, stating:

      [O]ur firm no longer represents Ms. Reis or Mr. Stowers.
      Ms. Reis has taken possession of all documents related to
      her case and she therefore has possession of any hard copies
      to be returned pursuant to the agreement and any digital
      files or documents on an external hard drive. Any future
      communication regarding document exchange or agreed
      destruction of digital files needs to be directed to her or to
      Dean Stowers.
                                    5

      Stowers, with the confidential documents now in his wife’s

possession, sent the emails at issue.   He was prompted to do so by a

news media account of an investigation by Senator Charles Grassley into

excessive executive and director compensation at Care Initiatives.

Stowers first sent an email on February 12, 2008, to M.M., Senior Vice

President and Chief Financial Officer (CFO) of Care Initiatives, with the

subject line “Your Resignation.” The email, sent at 6:51 p.m., stated:

            It looks as though your time has arrived.
             Based upon information known and that disclosed
      publicly, including apparent violations of Titles 18 and 26 of
      the United States Code, you are being afforded the
      opportunity to quietly tender your resignation from all
      positions held with Care Initiatives and relinquish all rights
      you may claim under any agreements that you have with
      Care Initiatives by the close of business on February 13,
      2008 by 4:00 p.m. cst.
            If you avail yourself of this opportunity, you should
      promptly vacate the premises and not return to them or
      access any electronically-stored information and you should
      further surrender all keys, documents, records and other
      property of Care Initiatives in your possession by 4:00 p.m.
      cst tomorrow.
             You may tender your resignation and waiver of rights
      to the Board of Directors in writing and kindly provide a copy
      to me if you wish to take advantage of this limited
      opportunity.

      The next day, Stowers sent an email to R.T., a lawyer and member

of the board of directors of Care Initiatives, with the subject line “Your

Time Is Up.” The email stated:

            Your options have narrowed substantially in the past
      two months. You need to focus on just two things in my
      estimation: 1) not getting yourself disbarred and indicted for
      fraud, and 2) preserving what may be left of your assets and
      already low reputation in the legal and lobbying community.
            You should have taken my advice a long time ago.
      Nobody wants to completely humiliate and embarrass you,
      but you have a way of placing yourself in positions where
      that can not be avoided . . . . Suffice it to say you are not
      competent for the position at Care Initiatives, nor do you
                                    6
      possess the requisite character and judgment required for
      such a position. Your dilemma is grave indeed, even though
      you may not fully realize it even to this day.
            I want to give you the chance to resolve your dilemma
      without as much trauma to you as would occur if you do not
      accept the proposal I am about to make. So, here it is --
            1. You will make a personal cash donation to a
      charitable cause in the name of Jan Reis selected by Jan
      Reis and myself in an amount equal to all payments that you
      have received from Care Initiatives from August 2005 to the
      present; and
             2. You will immediately resign from the Board of Care
      Initiatives and sever all ties to Care Initiatives. You are, of
      course, free to date anyone you wish since this is a free
      country, and you have my permission to do so.
            Don’t doubt my resolve, ability to carry through, or
      intent to seek complete vindication, [first name]. You have a
      very narrow window of opportunity that you and any legal
      counsel representing you personally should jump on without
      delay before it closes. Don’t make this painful for yourself.

R.T. had received payments from Care Initiatives exceeding $100,000

since August 2005, the amount Stowers now effectively demanded R.T.

pay in Reis’s name to a charity to be selected by Reis and Stowers.

      The following day, Care Initiatives’ counsel, Randy Armentrout,

sent a letter to Stowers referencing the protective order and settlement

agreement.    Armentrout directed Stowers to return Care Initiatives’

documents. Stowers replied by an email on February 17 that disputed

his obligations under the protective order and noted he was not a party

to the settlement agreement signed by his wife.           Stowers’s email

continued by noting “Care Initiatives is under one or more federal

investigations” and that an ethics complaint was pending against R.T.

and suggested the documents at issue related to those matters. Stowers

added, “Care Initiatives and it’s [sic] various counsel have shown a

practice of secreting and/or destroying evidence of wrongdoing.”        The

next paragraph began, “From what I have seen there appears to be

sufficient basis for criminal prosecutions of [M.M.,] . . . [R.T.,] [and
                                        7

others].”   Stowers’s email indicated he felt a need to retain the

documents to preserve evidence for federal investigations and until “Care

Initiatives had cleaned house.”

      Armentrout and Stowers exchanged several more unproductive

communications.         “Care Initiatives [then] filed an application for

contempt and to enforce the settlement agreement, asking the court to

order Reis [and] Stowers . . . to show cause why they should not be held

in contempt.” Reis, 787 N.W.2d at 65. The district court, following an

evidentiary hearing, concluded Stowers’s emails violated the protective

order and found both Reis and Stowers in contempt of court. Id. They

appealed.   The court of appeals reversed.     Id. On further review, this

court vacated the court of appeals decision and affirmed the district

court’s contempt order as to Stowers but reversed the contempt order as

to Reis.    Id. at 75.    We expressly rejected Stowers’s argument that

“threatening public humiliation, demanding resignations, and extracting

money payments to a charity in his wife’s name cannot support a finding

beyond a reasonable doubt that he ‘used’ the documents produced under

the protective order.”     Id. at 69.   We concluded that, by sending the

threatening emails predicated on knowledge gained from the confidential

documents, “Stowers was ‘using’ the documents to gain a tactical

advantage over Care Initiatives” and did so “in an attempt to exert

influence and pressure on a Care Initiatives’ CFO, board member, and

attorney.” Id. at 71.

      This disciplinary proceeding followed.

      III. Ethical Violations.

      A. Violation of Protective Order.        The Board alleged Stowers’s

emails violated the district court’s protective order and constituted a

violation of rule 32:3.4(c).    That rule states “[a] lawyer shall not . . .
                                       8

knowingly disobey an obligation under the rules of a tribunal except for

an open refusal based on an assertion that no valid obligation exists.”

Iowa R. Prof’l Conduct 32:3.4(c).

      In Reis, we affirmed the district court’s contempt order based on

evidence Stowers “used” the confidential documents by sending the

threatening emails in violation of the protective order. 787 N.W.2d at 70–

71. Contempt is

      “ ‘conduct that is intentional and deliberate with a bad or
      evil purpose, or wanton and in disregard of the rights of
      others, or contrary to a known duty, . . . coupled with an
      unconcern whether the contemner had the right or not.’ ”

Id. at 68 (quoting Amro v. Iowa Dist. Ct., 429 N.W.2d 135, 140 (Iowa

1988)). We reasoned:

            When the emails to the CFO and board member are
      considered in combination with the letter from Fiedler &
      Newkirk, informing Care Initiatives that Reis or Stowers were
      to be contacted about the documents, and Stowers’s email to
      Armentrout, which essentially refuses to return the
      documents, it is clear Stowers was “using” the documents to
      gain a tactical advantage over Care Initiatives. Stowers[’s]
      emails “used” the documents in an attempt to exert influence
      and pressure on a Care Initiatives’ CFO, board member, and
      attorney. The district court’s determination holding Stowers
      in contempt of the protective order is affirmed.

Id. at 71.

      The Board contends this conclusion has preclusive effect and

establishes Stowers violated rule 32:3.4(c). Stowers argues the Board’s

offensive use 1 of issue preclusion is not appropriate in this case, and
alternatively, he did not violate the rule because he acted in good faith.

The commission gave preclusive effect to our 2010 ruling and, in the



       1See Hunter v. City of Des Moines, 300 N.W.2d 121, 123–24 (Iowa 1981)

(discussing differences between defensive and offensive use of issue preclusion).
                                      9

alternative,   concluded   the   convincing    preponderance     of   evidence

established Stowers violated the protective order.

      Iowa Court Rule 35.7(3) expressly permits the Board to invoke

issue preclusion in attorney disciplinary proceedings. Iowa Supreme Ct.

Bd. of Prof’l Ethics & Conduct v. D.J.I., 545 N.W.2d 866, 871 (Iowa 1996)

(observing under the former version of rule 35.7(3), rule 118.7, that issue

preclusion “may be used by either party in a lawyer discipline case”).

Under that rule, the Board must establish:

             a. The issue has been resolved in a civil proceeding
      that resulted in a final judgment, or in a criminal proceeding
      that resulted in a finding of guilt, even if the Iowa Supreme
      Court Attorney Disciplinary Board was not a party to the
      prior proceeding.
            b. The burden of proof in the prior proceeding was
      greater than a mere preponderance of the evidence.
            c. The party seeking preclusive effect has given written
      notice to the opposing party, not less than ten days prior to
      the hearing, of the party’s intention to invoke issue
      preclusion.

Iowa Ct. R. 35.7(3).2 We have held offensive issue preclusion does not
violate due process. D.J.I., 545 N.W.2d at 874, 877 (holding our court

rule, then rule 118.7, applies retroactively); see also Iowa Supreme Ct.
Att’y Disciplinary Bd. v. Polsley, 796 N.W.2d 881, 884–85 (Iowa 2011)

(applying offensive issue preclusion); Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Iversen, 723 N.W.2d 806, 809 (Iowa 2006) (same).

      The three requirements of rule 35.7(3) are satisfied here.         First,

Stowers’s contemptuous violation of the protective order was an issue

“resolved in a civil proceeding that resulted in a final judgment” for

purposes of rule 35.7(3)(a). We equate our prior decision affirming his


      2All citations to the Iowa Court Rules are to the 2012 version, effective

February 20, 2012.
                                       10

contempt to “a final judgment” under rule 35.7(3)(a). Stowers contends

the contempt ruling in Reis was not final because on remand the district

court did not enter a contempt judgment, but a discovery sanction.

Stowers places undue emphasis on the specific entry of judgment on

remand. “Finality is a term of art for res judicata.” Emp’rs Mut. Cas. Co.

v. Van Haaften, 815 N.W.2d 17, 25 (Iowa 2012). “Finality for purposes of

res judicata requires [only] that a firm and considered decision has been

made by the court . . . .” Id. at 25, 26 (holding judicial acceptance of an

Alford plea of guilty to theft charge is final for issue preclusion purposes

in a subsequent civil collection action, even though the criminal record of

theft was expunged upon successful completion of the terms of a

deferred judgment).

      The ultimate final judgment need not be on the specific issue to be

given preclusive effect. Id. (“[I]t is the court’s factual-basis determination

when accepting the plea that provides the plea’s preclusive effect, not the

subsequent sentence and deferred judgment.”). We affirmed the district

court’s determination that Stowers’s emails were in contempt of the

protective order.        Reis, 787 N.W.2d at 71 (“The district court’s

determination holding Stowers in contempt of the protective order is

affirmed.”).    The resolution of that issue is sufficiently “firm and

considered” to be final for issue preclusion purposes.           The issue was

“resolved” in the contempt proceedings for purposes of rule 35.7(3)(a).

      Second,      the   burden   of   proof   in   Stowers’s   prior   contempt

proceeding was greater than a preponderance of evidence for purposes of

rule 35.7(3)(b).   Cf. Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.

Remer, 617 N.W.2d 269, 272 (Iowa 2000) (declining to apply issue

preclusion because the burden of proof in the prior proceeding was not

greater than a mere preponderance of the evidence).                     Contempt
                                   11

proceedings are quasi-criminal actions that must be established by proof

beyond a reasonable doubt. Ary v. Iowa Dist. Ct., 735 N.W.2d 621, 624

(Iowa 2007).

      Third, the notice to Stowers required by rule 35.7(3)(c) was timely

provided.    The Board stated in its complaint against Stowers that it

“intend[ed] to invoke issue preclusion in proving the allegations of this

complaint.” Cf. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Weaver, 812
N.W.2d 4, 9 (Iowa 2012) (deeming use of issue preclusion improper

because the Board had failed to provide notice it intended to invoke the

doctrine).

      Although the requirements stated in rule 35.7(3) are satisfied,

Stowers nevertheless argues offensive issue preclusion is inappropriate.

Our precedent recognizes two additional considerations when issue

preclusion is invoked offensively: (1) whether the opposing party in the

prior action had a full and fair opportunity to litigate the issue and (2)

whether any other circumstances justify permitting the party to relitigate

the issue.   Van Haaften, 815 N.W.2d at 22.    This precedent developed

through our common law, distinct from cases interpreting and applying

court rule 35.7(3). Assuming without deciding these requirements apply

under rule 35.7(3), we conclude issue preclusion should be applied.

      Stowers primarily relies on alleged defects in the prior contempt

proceeding. Stowers contends the finding we affirmed on appeal, that his

emails were in contempt of the protective order, was not the basis for the

contempt originally pled by Care Initiatives. He also argues the district

court erred in finding contempt because it was unclear whether the

protective order continued after settlement and because the district court

made evidentiary errors. These arguments were considered and rejected

in our prior decision.   Reis, 787 N.W.2d at 66–70.     We held Stowers
                                       12

knowingly and willfully violated the protective order beyond a reasonable

doubt. Id. at 70. Stowers had a full and fair opportunity to litigate his

contempt in those proceedings, all the way through appeal to our court.

We find no special circumstances allowing Stowers to avoid issue

preclusion here.

      Based on issue preclusion, we find Stowers, in contemptuously

violating the protective order, “knowingly disobey[ed] an obligation under

the rules of a tribunal.” Iowa R. Prof’l Conduct 32:3.4(c). Stowers next

argues that, even if the prior contempt finding is given preclusive effect,

he did not violate rule 32:3.4(c) because he made an “open refusal” to

obey the protective order based upon his good-faith belief he did not have

to comply. We stated in our prior decision:

             Stowers suggests his emails cannot violate the
      protective order because he was simply alerting Care
      Initiatives that he might be required to report illegal behavior
      discovered during the course of the lawsuit. The right or
      duty of a litigant or lawyer to report illegal behavior to the
      proper authorities if it is discovered during the course of a
      civil proceeding is not before this court. Stowers was bound
      by the protective order which prevented use or disclosure of
      the documents. The protective order allowed modification,
      and if Stowers was concerned about his ethical or legal
      duties, he could have moved to modify the protective order to
      allow disclosure of documents to the proper authorities.

Reis, 787 N.W.2d at 70. 3        We decline to allow Stowers to relitigate

whether his emails contemptuously violated the protective order, and we

reject his “open refusal” defense to rule 32:3.4(c). The commission found

that Stowers, by sending the threatening private emails, did not act

openly in court but rather “proceeded vigilante-style to use threats of




       3We provide guidance for the modification of protective orders in Comes v.

Microsoft Corp., 775 N.W.2d 302, 309–10 (Iowa 2009).
                                     13

embarrassment, disbarment, and prosecution to extra-judicially seek

remedies.” We agree with the commission’s finding.

       For these reasons, we find Stowers violated rule 32:3.4(c).

       B. Communication with Persons Represented by Counsel. The

Board charged Stowers with violating rule 32:4.2(a), which states:

       In representing a client, a lawyer shall not communicate
       about the subject of the representation with a person the
       lawyer knows to be represented by another lawyer in the
       matter, unless the lawyer has the consent of the other lawyer
       or is authorized to do so by law or a court order.

Iowa R. Prof’l Conduct 32:4.2(a). When the client is an organization, the

rule   prohibits   communication     with   certain   constituents   of   the

organization. Iowa R. Prof’l Conduct 32:4.2 cmt. 7; see, e.g., Terra Int’l,

Inc. v. Miss. Chem. Corp., 913 F. Supp. 1306, 1321 (N.D. Iowa 1996)

(“The court concludes that ex parte contacts should not be permitted

with managerial level employees . . . .”). The first comment to this rule

identifies the primary purposes underlying the rule:

       This rule contributes to the proper functioning of the legal
       system by protecting a person who has chosen to be
       represented by a lawyer in a matter against possible
       overreaching by other lawyers who are participating in the
       matter, interference by those lawyers with the client-lawyer
       relationship, and the uncounseled disclosure of information
       relating to the representation.

Iowa R. Prof’l Conduct 32:4.2 cmt. 1; see also Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Olson, 807 N.W.2d 268, 277 (Iowa 2011) (“This rule is

designed to ‘protect[] the represented party from the imbalance of legal

skill and acumen between the lawyer and that party.’ ” (quoting Schmidt,

796 N.W.2d at 40)).

       The Board argues M.M. and R.T. were “constituents” of Care

Initiatives, which Stowers knew was represented by counsel.          Stowers
                                     14

denies M.M. and R.T. were “constituents” of Care Initiatives, and Stowers

claims the Board failed to establish his emails were done while

“representing a client” or related to any ongoing “matter” because his

wife’s lawsuit had been concluded.

      The commission found Stowers did not violate this rule. It rejected

the Board’s contention that the “matter” at issue was the return of the

confidential documents and that Stowers had an attorney–client

relationship with his wife in that matter. The commission also found the

Board failed to establish M.M. and R.T. were constituents of Care

Initiatives because “[t]he evidence at [the] hearing was that Armentrout

only represented Care Initiatives and H.W., as its CEO, and that any

other constituents of Care Initiatives would require separate counsel.”

We disagree with the commission’s findings as to M.M.

      First, we find Stowers was representing his wife and himself

through the email communications.         In Reis, we concluded there was

“sufficient evidence supporting the district court’s finding that Stowers

acted as an attorney to Reis during the litigation.” 787 N.W.2d at 73.

Similarly, we find a convincing preponderance of the evidence establishes

Stowers’s emails to M.M. and R.T. were made pursuant to his attorney–

client relationship with Reis. State v. Parker, 747 N.W.2d 196, 203 (Iowa

2008) (stating an attorney–client relationship exists if (1) a person sought

advice from an attorney, (2) pertaining to matters within the attorney’s

professional competence, and (3) the attorney expressly or impliedly

agreed to give assistance). After the settlement, Reis, through Stowers,

terminated or restricted Fiedler and Newkirk’s representation, and

Stowers requested they send the confidential documents at issue to his

wife. Reis testified in her deposition that she relied on Stowers at times

for legal advice during her lawsuit against Care Initiatives.
                                     15

      Second, Reis and Stowers had an ongoing dispute with Care

Initiatives over the return of the confidential documents pursuant to the

settlement agreement and protective order that remained in effect. This

was not an innocuous communication with a represented client over

housekeeping matters to implement an amicable settlement. Rather, this

was a contentious adversarial dispute over confidential documents

subject to a continuing protective order that escalated into contempt

proceedings.   Stowers’s threatening emails were directly related to the

confidential documents at issue. Reis, 787 N.W.2d at 70–71.

      Third, we conclude M.M. is a constituent of Care Initiatives within

the meaning of rule 32:4.2(a). Although the rules do not contain a formal

definition of “constituent,” the rule of professional conduct that governs

attorneys’ conduct when representing an organizational client identifies

the   organization’s   directors,   officers,   employees,   members,   and

shareholders as constituents of the organization.        See Iowa R. Prof’l

Conduct 32:1.13(f) (“In dealing with an organization’s directors, officers,

employees, members, shareholders, or other constituents, a lawyer shall

explain the identity of the client when the lawyer knows or reasonably

should know that the organization’s interests are adverse to those of the

constituents with whom the lawyer is dealing.” (Emphasis added.)); see

also Tiano v. Palmer, 621 N.W.2d 420, 423 (Iowa 2001) (“When the same

word or term is used in different statutory sections that are similar in

purpose, they will be given a consistent meaning.”).            Under this

definition, M.M., an officer, and R.T., a member of the board of directors,

were both constituents of Care Initiatives.

      However, rule 32:4.2(a) does not prohibit ex parte communication

with all constituents of the represented organization, but rather limits it

to the constituents “who supervise[], direct[], or regularly consult[] with
                                     16

the organization’s lawyer concerning the matter or ha[ve] authority to

obligate the organization with respect to the matter or whose act or

omission in connection with the matter may be imputed to the

organization for the purposes of civil or criminal liability.” Iowa R. Prof’l

Conduct 32:4.2 cmt. 7. The first category of constituents covered by rule

32:4.2(a) are those who “regularly consult[]” with the organization’s

lawyer concerning the matter. Iowa R. Prof’l Conduct 32:4.2, cmt. 7; see

also Terra, 913 F. Supp. at 1321. One purpose of applying this rule to

these particular constituents is to prevent “the uncounseled disclosure of

information relating to the representation.” Iowa R. Prof’l Conduct 32:4.2

cmt. 1.

      In determining which categories of current corporate employees are

covered by this rule, the court in Terra concluded that counsel should

not be permitted to communicate ex parte with any “managerial level

employees.”   Terra, 913 F. Supp. at 1321.      The Terra court held that

Iowa’s former rule DR 7–104(A)(1) (now rule 32:4.2), did not permit

opposing counsel to engage in ex parte contacts with the corporation’s

shipping supervisor who oversaw no more than seven employees at a

time. Id. A senior vice president and CFO of an organization, such as

M.M., qualifies as a “managerial level employee[].”      This conclusion is

buttressed by the fact that shortly after Stowers’s email to M.M., Care

Initiatives’ attorney, Armentrout, contacted Stowers to enforce the

protective order and settlement agreement.          We find the evidence

establishes M.M. is a constituent of Care Initiatives whom Stowers could

not contact without the consent of Armentrout.

      The second category of constituents covered by rule 32:4.2 are

those “who . . . ha[ve] authority to obligate the organization with respect

to the matter.” Iowa R. Prof’l Conduct 32:4.2 cmt. 7. Care Initiatives is a
                                     17

Texas nonprofit corporation. Under the laws of that state, the “ ‘[b]oard

of directors’ means the group of persons vested with the management of

the affairs of the corporation, regardless of the name used to designate

the group.”     Tex. Bus. Orgs. Code Ann. § 22.001(1) (West, Westlaw

current through 2011 Reg. Sess. & 1st Called Sess. 82d Legis. Sess.).

While the board of directors as a whole possesses the power to manage

the corporation, a single director ordinarily does not have the authority

or power to bind the corporation. See Kiepfer v. Beller, 944 F.2d 1213,

1218 (5th Cir. 1991).    “[T]he board ‘may exercise its powers only as a

body at a meeting duly assembled and conducted.’ ” Id. (quoting Curtis

v. Pipelife Corp., 370 S.W.2d 764, 767 (Tex. Civ. App. 1963)). The record

does not establish R.T. possessed individual authority to manage or bind

the corporation.    Thus, the Board has failed to prove by a convincing

preponderance of the evidence that R.T. was a constituent of Care

Initiatives who rule 32:4.2(a) protected from ex parte contact by Stowers.

      For these reasons, we find Stowers violated rule 32:4.2(a) as to

M.M. alone.

      C. Extortion.     The Board alleged Stowers’s email to R.T. was a

criminal extortion that violated rule 32:8.4(b). That rule provides that “it

is professional misconduct for a lawyer to . . . commit a criminal act that

reflects adversely on the lawyer’s honesty, trustworthiness, or fitness as

a lawyer in other respects.” Iowa R. Prof’l Conduct 32:8.4(b). A person

commits extortion by doing

      any of the following with the purpose of obtaining for oneself
      or another anything of value, tangible or intangible,
      including labor or services:
             1. Threatens to inflict physical injury on some person,
      or to commit any public offense.
              2. Threatens to accuse another of a public offense.
                                    18
             3. Threatens to expose any person to hatred, contempt,
      or ridicule.
            4. Threatens to harm the credit or business or
      professional reputation of any person.
             5. Threatens to take or withhold action as a public
      officer or employee, or to cause some public official or
      employee to take or withhold action.
             6. Threatens to testify or provide information or to
      withhold testimony or information with respect to another’s
      legal claim or defense.
           7. Threatens to wrongfully injure the property of
      another.

Iowa Code § 711.4 (2007) (emphasis added).        The person making the

threats has a defense to extortion if he “reasonably believed that [he] had

a right to make such threats in order to recover property, or to receive

compensation for property or services, or to recover a debt to which [he]

has a good faith claim.” Id. This statutory defense by its terms removes

typical settlement demands and litigation threats from the ambit of the

extortion statute.

      The commission concluded Stowers did not violate the rule

because the evidence failed to establish R.T. credibly perceived a

legitimate threat of physical violence.     Specifically, the commission

reasoned:

      [D]espite the clearly threatening tone of the . . . email, this
      count of the complaint was substantially undermined by the
      testimony of [R.T.]. [R.T.] alleged that the primary threat he
      perceived was one of physical harm directed toward himself
      or his daughters. . . .    [R.T.] specifically discounted the
      conjecture that the e-mail was a threat to sue him. This is
      consistent with [R.T.]’s failure to notify any authorities of a
      perceived threat, the absence of any discussion of extortion
      when the e-mail was brought to the attention of attorneys for
      Care Initiatives, and the lack of any reference to extortion
      when the ethics complaint was filed with the Board.

We defer to the commission’s credibility finding that R.T.’s testimony

concerning his fear of physical violence was not believable.      But, the
                                     19

commission focused too narrowly on section 711.4(1) governing threats

of physical injury, to the exclusion of other grounds for extortion. We

find the record establishes that Stowers threatened to subject R.T. to

public ridicule and harm his professional reputation, and did so to

obtain something of value for another—a charity chosen by Reis and

Stowers—at a six-figure cost to R.T. Iowa Code § 711.4(3)–(4).

      During the commission’s hearing, Stowers testified repeatedly that

he was acting as a husband and not as an attorney at the time he sent

the email to R.T. demanding a charitable donation in his wife’s name.

Whether he was acting as a husband or an attorney is immaterial to

determining whether his conduct violated rule 32:8.4(b) because lawyers

are required to obey the disciplinary rules when acting pro se or in a

personal capacity. Comm. on Prof’l Ethics & Conduct v. Hall, 463 N.W.2d
30,   35   (Iowa   1990)   (“[L]awyers   do   not   shed   their   professional

responsibility in their personal lives.”). It is also important to note that

rule 32:8.4(b) does not require a criminal conviction, but only that an

attorney committed a “criminal act.” Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Lustgraaf, 792 N.W.2d 295, 299 (Iowa 2010) (holding respondent’s

failure to file tax returns in accordance with federal law was a violation of

rule 32:8.4(b), even though he was never criminally charged); see also

Hall, 463 N.W.2d at 33, 35 (holding respondent’s commission of theft

constituted violation of DR 1–102(A)(3), even though respondent was not

charged with or convicted of a crime).

      Accordingly, the absence of criminal charges, or even acquittal of

criminal charges, is not a defense to this rule. 2 Geoffrey C. Hazard, Jr.,

et al., The Law of Lawyering § 65.4, at 65-10 (3d ed. Supp. 2009)

[hereinafter Hazard]. The Board simply must prove the attorney

committed the act by a convincing preponderance of the evidence.
                                    20

Weaver, 812 N.W.2d at 9.      “This burden is less than proof beyond a

reasonable doubt, but more than the preponderance standard required

in the usual civil case.” Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct

v. Lett, 674 N.W.2d 139, 142 (Iowa 2004).      It is also a less stringent

burden than clear and convincing evidence, which is “the highest civil

law standard of proof.” Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.

Ronwin, 557 N.W.2d 515, 517 (Iowa 1996).        Further, there must be a

“rational connection” between the criminal act and the lawyer’s fitness to

practice law. Weaver, 812 N.W.2d at 11.

      The elements of extortion are (1) an improper threat (2) for the

purpose of obtaining for him or another (3) anything of value. See State

v. Crone, 545 N.W.2d 267, 271 (Iowa 1996).         “Threats need not be

explicit; they may be made by innuendo or suggestion.” Id. Stowers’s

email to R.T. does not overtly threaten to disclose disparaging nonpublic

information, but the threat in context is at least implicit. Stowers tells

R.T. to “focus on just two things . . . . 1) not getting yourself disbarred

and indicted for fraud, and 2) preserving what may be left of your assets

and already low reputation in the legal and lobbying community.” The

email goes on to say, “I want to give you the chance to resolve your

dilemma without as much trauma to you as would occur if you do not

accept the proposal I am about to make.” This email conveys the

message that if R.T. fails to do what Stowers demands of him, Stowers

will take action to further harm R.T.’s reputation.         The threat is

reinforced by the email’s final paragraph: “Don’t doubt my resolve, ability

to carry through, or intent to seek complete vindication.”        We find

Stowers’s email improperly threatens to injure R.T.’s professional

reputation. See Iowa Code § 711.4(4).
                                          21

       The email also satisfies the second and third elements of extortion.

The email demands that R.T. “make a personal cash donation to a

charitable cause in the name of Jan Reis selected by Jan Reis and

[Stowers] in an amount equal to all payments that [R.T. had] received

from Care Initiatives from August 2005 to the present.” R.T. testified the

amount demanded exceeded $100,000.                     A $100,000 contribution

constitutes something of “value” to “another,” the charity, within the

meaning of section 711.4.

       Stowers contends there is no extortion because he reasonably

believed he had the right to threaten R.T. in order to obtain a settlement

for his loss of consortium resulting from R.T.’s sexual harassment and

termination of Reis.       See id. § 711.4 (“It is a defense to a charge of

extortion that the person making a threat . . . reasonably believed that

[he] had a right . . . to recover a debt to which the person has a good

faith claim.”). Stowers claims he was merely applying leverage to settle

his consortium claim. 4 He relies on Reis v. Walker, 491 F.3d 868, 870

(8th Cir. 2007), which acknowledges that we have “repeatedly held that,

because settlements are favored, commencing a lawsuit or adding a

claim to gain leverage for a settlement . . . is not an abuse of that
process.”


       4On   July 1, 2005, we replaced the Iowa Code of Professional Responsibility for
Lawyers with the Iowa Rules of Professional Conduct. Under the prior code, DR 7–105
stated “[a] lawyer shall not present, participate in presenting, or threaten to present
criminal charges solely to obtain an advantage in a civil matter.” Our new rules do not
contain a similar proscription. The American Bar Association’s Standing Committee on
Ethics and Professional Responsibility advised this change was deliberate. ABA Comm.
on Ethics & Prof’l Responsibility, Formal Op. 92-363 (1992). The model rules do not
prevent a lawyer from presenting or threatening criminal charges to settle a case
provided that the criminal charge is related to the civil matter, the lawyer has a
reasonable belief both the civil claim and criminal charges are justified, and such an
agreement itself is not a violation of the law. Id.
                                          22

       But, we are not persuaded Stowers sent his threatening email to

R.T. to obtain a settlement of his consortium claim.                 Stowers never

mentioned any consortium claim in his email to R.T. or other

contemporaneous communications. It is difficult to believe an attorney

attempting to settle a consortium claim would fail to even mention the

claim when making demands. Indeed, Stowers lived through his wife’s

litigation and the settlement of her case without filing his own

consortium claim against Care Initiatives or R.T. Interestingly, according

to Stowers’s own testimony, he drafted, but never filed, a petition setting

forth his consortium claim on November 16, 2007, exactly two years to

the day Care Initiatives terminated his wife. 5                As an experienced

attorney, Stowers knew or reasonably should have known his consortium

claim is subject to the two-year statute of limitations in Iowa Code

section 614.1(2).

       Thus, by the time Stowers sent the threatening emails in February

2008, any consortium claim he may have had arising from acts occurring

up to his wife’s termination was barred by the statute of limitations. See

Riniker v. Wilson, 623 N.W.2d 220, 228 (Iowa Ct. App. 2000) (applying

two-year statute of limitations to loss-of-consortium claim arising from
sexual harassment and assault by former employer). For these reasons,

on our de novo review, we find Stowers did not email R.T. to pursue

settlement of a consortium claim. Accordingly, he is not protected by the

defense to extortion in section 711.4.

       Finally, we find a rational connection between Stowers’s extortion

and his fitness to practice law. Weaver, 812 N.W.2d at 11–12 (setting


       5Whenever feasible, claims for loss of consortium should be joined with the

injured spouse’s claim. See In re Estate of Sylvester, 559 N.W.2d 285, 288 (Iowa 1997).
                                     23

forth nexus factors); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Templeton,

784 N.W.2d 761, 767 (Iowa 2010) (same). The conduct was intentional

and sought to vindicate a personal grudge. See 2 Hazard § 65.4, at 65-9

to 65-10 (stating a nexus often exists when the lawyer is “nursing a

grudge”).   Stowers’s extortion threats used confidential information in

contemptuous violation of a protective order. Reis, 787 N.W.2d at 70–71;

see also Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Miller, 568
N.W.2d 665, 667 (Iowa 1997) (attorney’s threats against her former

employer using confidential information “bordered on extortion” and

violated ethics rules).

      For these reasons, we find Stowers violated rule 32:8.4(b).

      D. Actions Prejudicial to the Administration of Justice.           The

Board alleged Stowers’s conduct violated rule 32:8.4(d). Rule 32:8.4(d)

states “[i]t is professional misconduct for a lawyer to . . . engage in

conduct that is prejudicial to the administration of justice.” Conduct is

prejudicial to the administration of justice when it impedes “ ‘the efficient

and proper operation of the courts or of ancillary systems upon which

the courts rely.’ ” Templeton, 784 N.W.2d at 768 (quoting Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Howe, 706 N.W.2d 360, 373 (Iowa 2005)).

“The mere commission of a criminal act will not constitute a violation of

rule 32:8.4(d) unless that conduct somehow impedes the operation of the

justice system.” Lustgraaf, 792 N.W.2d at 300.

      The commission concluded the emails were prejudicial to the

administration of justice because Stowers’s “threat of public legal

persecution in order to obtain a private benefit is clearly an abuse

prejudicial to the administration of justice.”    We agree that Stowers’s

emails were prejudicial to the administration of justice.
                                    24

      Stowers’s emails violated the protective order and triggered a series

of unnecessary court proceedings, including rulings by the district court,

court of appeals, and this court. See Reis, 787 N.W.2d at 64–65. This

constituted conduct prejudicial to the administration of justice.       See

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Schall, 814 N.W.2d 210, 214

(Iowa 2012) (holding attorney violated rule 32:8.4(d) because the

misconduct caused unnecessary motions and court hearings); Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Van Ginkel, 809 N.W.2d 96, 103

(Iowa 2012) (holding attorney’s neglect of an estate was prejudicial to the

administration of justice because it caused the district court to file seven

delinquency notices).     Accordingly, we find Stowers violated rule

32:8.4(d).

      IV. Sanction.

      We determine appropriate sanctions in light of each case’s

particular circumstances, although prior cases are instructive.        Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Kallsen, 814 N.W.2d 233, 239 (Iowa

2012). In crafting a sanction,

      “we consider the nature of the violations, the attorney’s
      fitness to continue in the practice of law, the protection of
      society from those unfit to practice law, the need to uphold
      public confidence in the justice system, deterrence,
      maintenance of the reputation of the bar as a whole, and any
      aggravating or mitigating circumstances.”

Id. (quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v. Boles, 808 N.W.2d
431, 441 (Iowa 2012)).

      Stowers’s emails contemptuously violated a protective order by

misusing confidential documents.      He made an unauthorized ex parte

contact with a constituent of an entity he knew was represented by

counsel. He attempted to extort a $100,000 donation to a charity in his
                                     25

wife’s name.    His actions that required contempt proceedings were

prejudicial to the administration of justice.

      We previously addressed the appropriate sanction for analogous

misconduct when the attorney made improper demands on her former

employer in response to an alleged wrongful discharge for whistle-

blowing and sexual harassment. Miller, 568 N.W.2d at 667. Miller was

employed as an attorney at Gekko when she discovered a fraud that

potentially implicated company principles. Id. at 666. She came forward

with the information over an officer’s objection and was promptly

terminated.    Id.   Miller, using confidential information she gained

representing Gekko, demanded Gekko repurchase her 60,000 units in

the company (the equivalent of corporate shares in a limited liability

company) and 15,000 to 20,000 units owned by her friend at a price

considerably higher than market value. Id. She also demanded Gekko

dismiss its disciplinary charges against her. Id. She threatened to file a

complaint with the Securities and Exchange Commission and pursue

actions for sexual harassment and trade libel unless her demands were

met. Id. Although Miller had a right under federal law to demand Gekko

repurchase her units at her purchase price, she had no right to exact a

price in excess of market value or force a repurchase for her friend. Id.

at 667. We acknowledged Miller’s conduct “bordered on extortion.” Id.

As here, the commission recommended a public reprimand for Miller. Id.

at 666.   But, we found “the seriousness of the violations require[d] a

sanction greater than a public reprimand” and suspended Miller from the

practice of law for sixty days. Id. at 667.

      We next consider Stowers’s other violations.          Unauthorized

communication with a represented party typically warrants a public

reprimand. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Box, 715 N.W.2d
26

758, 765 (Iowa 2006) (imposing public reprimand on attorney without

prior disciplinary history because prohibited communication resulted in

substantial   harm    and   rejecting    request   to    privately   admonish

respondent); Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Sullins,

556 N.W.2d 456, 457 (Iowa 1996) (imposing public reprimand on

attorney for contacting child witness in child abuse proceedings when

attorney knew child would soon be appointed representation); Comm. on

Prof’l Ethics & Conduct v. Zimmermann, 522 N.W.2d 619, 621 (Iowa 1994)

(issuing admonition when attorney improperly interviewed child under a

good-faith misinterpretation of a court order).         But see Schmidt, 796

N.W.2d at 44–45 (imposing thirty-day suspension when attorney’s

unauthorized communication was combined with serious domestic

abuse).

      Sanctions for an attorney’s violation of a court order vary in light of

the accompanying misconduct. See, e.g., Dunahoo, 799 N.W.2d at 530–

35 (imposing one-year suspension when attorney violated a bankruptcy

court order, committed trust account violations, and neglected several

clients); Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Hughes, 557
N.W.2d 890, 895 (Iowa 1996) (imposing public reprimand when attorney

advised client to ignore court order to obtain a substance abuse

evaluation and declining to impose suspension because of the attorney’s

unblemished record and respectful and candid manner in dealing with

the court); Comm. on Prof’l Ethics & Conduct v. McCullough, 465 N.W.2d
878, 886–87 (Iowa 1991) (suspending attorney’s license for one year

when counsel egregiously and flagrantly counseled client to violate court

order).

      Stowers points to several mitigating factors.        He has performed

significant court-appointed criminal defense work at reduced fees and
                                      27

has served the state and federal courts through several criminal law

committees and panels.      See Boles, 808 N.W.2d at 442 (recognizing

volunteer service to the community and legal profession is a mitigating

factor). Stowers’s character witnesses testified that his emails were an

aberration from his normally professional conduct. Cf. Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Parrish, 801 N.W.2d 580, 589 (Iowa 2011)

(stating a pattern of misconduct is an aggravating factor).             Neither

Stowers nor his wife profited from his ethical violations.         See Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Stein, 603 N.W.2d 574, 576

(Iowa 1999) (noting lack of personal gain may be a mitigating factor).

      We recognize Stowers’s wife’s contentious lawsuit involved deeply

personal issues that took a heavy psychic toll on each of them and their

marriage, which ended in divorce. See Van Ginkel, 809 N.W.2d at 110

(“[W]hile personal issues may be a factor in determining the appropriate

sanction, they do not excuse ethical violations.”). Yet, a lawyer in such

circumstances   should    recognize    the   need   to   obtain   and    follow

dispassionate, objective advice of counsel and “to be sensitive to

circumstances which might impair his judgment.” Comm. on Prof’l Ethics

& Conduct v. Hoffman, 402 N.W.2d 449, 451 (Iowa 1987). Stowers had

ample time to do so.

      Minimizing or failing to take responsibility for one’s misconduct is

an aggravating factor. Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.

Tofflemire, 689 N.W.2d 83, 93 (Iowa 2004) (“[T]he attorney’s failure to

appreciate the wrongfulness of his or her actions is an aggravating

circumstance.”); Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.

Mulford, 625 N.W.2d 672, 686 (Iowa 2001) (noting the attorney “has

continued to minimize his misconduct”).         The commission observed

Stowers was unable to “bring himself to admit that he had done anything
                                         28

more than acted unprofessionally and did not sincerely concede anything

was actually wrong beyond tenor and tone of the challenged e-mails.”

On our review of the hearing transcript, we agree with the commission.

Stowers was defiant when asked if his conduct was inappropriate. The

commission noted Stowers’s “comportment” during the disciplinary

hearing to be “unduly dismissive, disdainful, and derisive of all

participants . . . displayed in the form of eye-rolling, sneers, and other

non-verbal communication.”

       After    careful   consideration       of   the   record,    mitigating    and

aggravating factors, and precedent, we conclude a ninety-day suspension

is appropriate.

       V. Conclusion.

       We suspend Stowers’s license to practice law in this state

indefinitely with no possibility of reinstatement for ninety days.               This

suspension applies to all facets of the practice of law, as provided in Iowa

Court Rule 35.13(3), and requires notification to clients, as outlined in

rule   35.23.      Upon    application    for      reinstatement,    Stowers     must

demonstrate that he has not practiced law during the period of his

suspension and that he has complied with all of the requirements for

reinstatement provided in rule 35.14. The costs of this proceeding are

assessed against Stowers pursuant to rule 35.27(1).

       LICENSE SUSPENDED.

       All justices concur except Mansfield, J., who takes no part.